Case 2:17-cv-00496-CCC-SCM Document 143 Filed 03/13/20 Page 1 of 11 PageID: 2330




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

    MARK ALLEN and SALVATORE RAPPA,
    Individually and On Behalf of All Others
    Similarly Situated,                        Case No. 2: 17-cv-00496-CCC-SCM

                Plaintiffs,
                                               CLASS ACTION
                V.


    PIXARBIO CORPORATION f/k/a BMP
    HOLDINGS INC., FRANCIS M.
    REYNOLDS, KENNETH A.
    STROMSLAND, KATRIN HOLZHAUS,
    DAVID A. CASS, DEREK S. BRIDGES, and
    LAURA BARKER MORSE,

                 Defendants.



                                    ORDER AND FINAL JUDGMENT
Case 2:17-cv-00496-CCC-SCM Document 143 Filed 03/13/20 Page 2 of 11 PageID: 2331



         On the 13th day of March, 2020 a hearing having been held before this Court to determine:

  (1) whether the terms and conditions of the Stipulation and Agreement of Settlement dated

  September 4, 2019 (the “Settlement Stipulation”) are fair, reasonable and adequate for the

  settlement of all claims asserted by the Settlement Class directly and by Michael Schnieders

  derivatively against Defendants (as defined in the Settlement Stipulation), including the release of

  the Released Claims against the Released Parties, and should be approved; (2) whether judgment

  should be entered dismissing the Action with prejudice; (3) whether to approve the proposed Plan

  of Allocation as a fair and reasonable method to allocate the Net Settlement Fund among

  Settlement Class Members; (4) whether and in what amount to award Class Counsel and

  Derivative Counsel as fees and reimbursement of expenses; and (5) whether and in what amount

  to award Class Plaintiffs as incentive fees; and

         The Court having considered all matters submitted to it at the hearing and otherwise; and

         ft appearing in the record that the Notice substantially in the form approved by the Court

  in the Court’s Order Granting Motion for Preliminary Approval of Class Action and Derivative

  Action Settlement, dated November 12, 2019 (“Preliminary Approval Order”) was mailed to all

  reasonably identifiable Settlement Class Members and posted to the website of the Claims

  Administrator, both in accordance with the Preliminary Approval Order and the specifications of

  the Court; and

         It appearing in the record that the Summary Notice substantially in the form approved by

  the Court in the Preliminary Approval Order was published and emailed to identifiable Settlement

  Class Members when an email address was provided to the Claims Administrator in accordance

  with the Preliminary Approval Order and the specifications of the Court;




                                                     1
Case 2:17-cv-00496-CCC-SCM Document 143 Filed 03/13/20 Page 3 of 11 PageID: 2332



          It appearing in the record that the Summary Notice substantially in the form approved by

  the Court in the Preliminary Approval Order was published electronically once on the

  GlobeNewswire and in print once in the Investor’s Business Daily;

          NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

  THAT:

           1.      This Order and Final Judgment incorporates by reference the definitions in the

  Settlement Stipulation, and all capitalized terms used herein shall have the same meanings as set

  forth therein.

           2.      The Court has jurisdiction over the subject matter of the Actions, Class Plaintiffs,

  all Settlement Class Members, Schnieders, and Defendants.

           3.      The Court finds that, for settlement purposes only, the prerequisites for a class

  action under Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure have been satisfied in

  that:

          (a) the number of Settlement Class Members is so numerous that joinder of all members

          thereof is impracticable;

          (b) there are questions of law and fact common to the Settlement Class;

          (c) the claims of the Class Plaintiffs are typical of the claims of the Settlement Class they

          seek to represent;

          (d) Class Plaintiffs and Class Counsel fairly and adequately represent the interests of the

          Settlement Class;

          (e) questions of law and fact common to the members of the Settlement Class predominate

          over any questions affecting only individual members of the Settlement Class; and




                                                    2
Case 2:17-cv-00496-CCC-SCM Document 143 Filed 03/13/20 Page 4 of 11 PageID: 2333



         (f) a class action is superior to other available methods for the fair and efficient adjudication

         of this Action, considering:

                 i.        the interests of the Settlement Class Members in individually controlling

                 the prosecution of the separate actions;

                 ii.       the extent and nature of any litigation concerning the controversy already

                 commenced by Settlement Class Members;

                 iii.      the desirability or undesirability of concentrating the litigation of these

                 claims in this particular forum; and

                 iv.       the difficulties likely to be encountered in the management of the class

                 action.

  The Settlement Class is being certified for settlement purposes only.

         1.      The Court hereby finally certifies this action as a class action for purposes of the

  Settlement, pursuant to Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure, on behalf of

  all Persons (including, without limitation, their beneficiaries) all persons and entities, other than

  Defendants and their affiliates, who purchased or acquired PixarBio securities: (1) in an offering

  carried out continuously beginning in December 2015; (2) pursuant and/or traceable to the

  Company’s private placement that closed on October 30, 2016; and/or (3) publicly traded on the

  open market between October 31, 2016 and January 23, 2017, both dates inclusive. Excluded from

  the Settlement Class are Defendants and their immediate families, the officers and directors of

  PixarBio at all relevant times, their legal representatives, heirs, successors or assigns, and any

  entity in which Defendants have or had a controlling interest. Also excluded from the Settlement

  Class are those persons who file valid and timely requests for exclusion in accordance with the

  Preliminary Approval Order.




                                                    3
Case 2:17-cv-00496-CCC-SCM Document 143 Filed 03/13/20 Page 5 of 11 PageID: 2334



         2.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, for the purposes of

  this Settlement only, Class Plaintiffs are certified as the class representatives on behalf of the

  Settlement Class (“Class Representatives”) and Lead Counsel and Additional Counsel previously

  selected by Class Plaintiffs and appointed by the Court is hereby appointed as Class Counsel for

  the Settlement Class (“Class Counsel”).

         3.      In accordance with the Court’s Preliminary Approval Order, the Court hereby finds

  that the forms and methods of notifying the Settlement Class of the Settlement and its terms and

  conditions met the requirements of due process, Rules 23 and 23.1 of the Federal Rules of Civil

  Procedure, and Section 21 D(a)(7) of the Securities Exchange Act of 1934, 15 U.S.C.    § 78u-4(a)(7),
  as amended by the Private Securities Litigation Reform Act of 1995; constituted the best notice

  practicable under the circumstances; and constituted due and sufficient notice of these proceedings

  and the matters set forth herein, including the Settlement and Plan of Allocation, to all persons and

  entities entitled to such notice. No Settlement Class Member or PixarBio shareholder is relieved

  from the terms and conditions of the Settlement, including the releases provided for in the

  Settlement Stipulation, based upon the contention or proof that such Settlement Class Member or

  PixarBio shareholder failed to receive actual or adequate notice. A full opportunity has been

  offered to the Settlement Class Members and PixarBio shareholders to object to the proposed

  Settlement and to participate in the hearing thereon. The Court further finds that the notice

  provisions of the Class Action Fairness Act, 2$ U.S.C.   §   1715, were fully discharged. Thus, it is

  hereby determined that all Settlement Class Members and PixarBio shareholders are bound by this

  Order and final Judgment except those persons listed on Exhibit A to this Order and Final

  Judgment.




                                                   4
Case 2:17-cv-00496-CCC-SCM Document 143 Filed 03/13/20 Page 6 of 11 PageID: 2335



         4.      The Settlement is approved as fair, reasonable and adequate under Rules 23 and

  23.1 of the Federal Rules of Civil Procedure. This Court further finds that the Settlement set forth

  in the Settlement Stipulation is the result of good faith, arm’s-length negotiations between

  experienced counsel representing the interests of Class Representatives, Settlement Class

  Members, PixarBio and the other Defendants. The Parties are directed to consummate the

  Settlement in accordance with the terms and provisions of the Settlement Stipulation.

         5.      The Actions and all claims contained therein, as well as all of the Released Claims,

  are dismissed with prejudice as against Defendants and the Released Parties. The Parties are to

  bear their own costs, except as otherwise provided in the Settlement Stipulation.

         6.      The Releasing Parties, on behalf of themselves, their successors and assigns, and

  any other Person claiming (now or in the future) through or on behalf of them, regardless of

  whether any such Releasing Party ever seeks or obtains by any means, including without limitation

  by submitting a Proof of Claim and Release Form, any disbursement from the Settlement Fund,

  shall be deemed to have, and by operation of this Order and final Judgment shall have, fully,

  finally, and forever released, relinquished, and discharged all Released Claims against the

  Released Parties. The Releasing Parties shall be deemed to have, and by operation of this Order

  and Final Judgment shall have, covenanted not to sue the Released Parties with respect to any and

  all Released Claims in any forum and in any capacity. The Releasing Parties shall be and hereby

  are permanently barred and enjoined from asserting, commencing, prosecuting, instituting,

  assisting, instigating, or in any way participating in the commencement or prosecution of any

  action or other proceeding, in any forum, asserting any Released Claim, in any capacity, against

  any of the Released Parties, including Defendants’ Counsel. Nothing contained herein shall,




                                                   5
Case 2:17-cv-00496-CCC-SCM Document 143 Filed 03/13/20 Page 7 of 11 PageID: 2336



  however, bar the Releasing Parties from bringing any action or claim to enforce the terms of the

  Settlement Stipulation or this Order and Final Judgment.

         7.      Defendants, on behalf of themselves and their Related Parties, shall be deemed to

  have, and by operation of the Final Judgment shall have, fully, finally, and forever released,

  relinquished, and discharged Class Representatives, Settlement Class Members, Schnieders, Class

  Counsel, Derivative Counsel and their respective Related Parties from all Claims, whether known

  or unknown, which arise out of concern or relate to the institution, prosecution, settlement or

  dismissal of the Actions (the “Defendants’ Released Claims”), and shall be permanently enjoined

  from prosecuting the Defendants’ Released Claims against Class Representatives, Settlement

  Class Members, Schnieders Class Counsel, Derivative Counsel and their respective Related

  Parties. Nothing contained herein shall, however, bar the Defendants or their Related Parties from

  bringing any action or claim to enforce the terms of the Settlement Stipulation or this Order and

  Final Judgment.

         8.      To the fullest extent permitted by law, all Persons shall be permanently enjoined,

  barred and restrained from bringing, commencing, prosecuting or asserting any claims, actions, or

  causes of action for contribution, indemnity or otherwise against any of the Released Parties

  seeking as damages or otherwise the recovery of all or any part of any liability, judgment or

  settlement that they pay or are obligated to pay or agree to pay to the Settlement Class or any

  Settlement Class Member arising out of, relating to or concerning such Persons’ participation in

  any acts, facts, statements or omissions that were or could have been alleged in the Actions,

  whether arising under state, federal or foreign law as claims, cross-claims, counterclaims, third

  party claims or otherwise, in the Court or any other federal, state, or foreign court, or in any

  arbitration proceeding, administrative agency proceeding, tribunal, or any other proceeding or




                                                  6
Case 2:17-cv-00496-CCC-SCM Document 143 Filed 03/13/20 Page 8 of 11 PageID: 2337



  forum. further, nothing in the Settlement Stipulation or this Order and Final Judgment shall apply

  to bar or otherwise affect any claim for insurance coverage by any Defendant.

         9.      The Court hereby finds that the proposed Plan of Allocation is a fair and reasonable

  method to allocate the Net Settlement Fund among Settlement Class Members, and Class Counsel

  and the Claims Administrator are directed to administer the Plan of Allocation in accordance with

  its terms and the terms of the Settlement Stipulation.

         10.     The Court finds that the Parties and their counsel have complied with all

  requirements of Rule 11 of the Federal Rules of Civil Procedure and the Private Securities

  Litigation Record Act of 1995 as to all proceedings herein.

         11.     Neither this Order and Final Judgment, the Settlement Stipulation (nor the

  Settlement contained therein), nor any of its terms and provisions, nor any of the negotiations,

  documents or proceedings connected with them:

                 (a)     is or may be deemed to be, or may be used as an admission, concession, or

         evidence of, the validity or invalidity of any Released Claims, the truth or falsity of any

         fact alleged by Class Representatives or Schnieders, the sufficiency or deficiency of any

         defense that has been or could have been asserted in the Actions, or of any wrongdoing,

         liability, negligence or fault of Defendants, the Released Parties, or each or any of them;

                 (b)     is or may be deemed to be or may be used as an admission of, or evidence

         of, any fault or misrepresentation or omission with respect to any statement or written

         document attributed to, approved or made by Defendants or Released Parties in any civil,

         criminal or administrative proceeding in any court, administrative agency or other tribunal;

                 (c)     is or may be deemed to be or shall be used, offered or received against the

         Parties, Defendants or the Released Parties, or each or any of them, as an admission,




                                                   7
Case 2:17-cv-00496-CCC-SCM Document 143 Filed 03/13/20 Page 9 of 11 PageID: 2338



         concession or evidence of the validity or invalidity of the Released Claims, the infirmity

         or strength of any claim raised in the Actions, the truth or falsity of any fact alleged by

         Class Representatives, the Settlement Class, or Schnieders, or the availability or lack of

         availability of meritorious defenses to the claims raised in the Actions;

                 (d)     is or may be deemed to be or shall be construed as or received in evidence

         as an admission or concession against Defendants, or the Released Parties, or each or any

         of them, that any of Class Representatives’, Settlement Class Members’, or Schnieders’

         claims are with or without merit, that a litigation class should or should not be certified,

         that damages recoverable in the Actions would have been greater or less than the

         Settlement Fund or that the consideration to be given pursuant to the Settlement Stipulation

         represents an amount equal to, less than or greater than the amount that could have or would

         have been recovered after trial.

          12.    The Released Parties may file the Settlement Stipulation and/or this Order and final

  Judgment in any other action that may be brought against them in order to support a defense or

  counterclaim based on principles of res judicata, collateral estoppel, full faith and credit, release,

  good faith settlement, judgment bar or reduction or any other theory of claim preclusion or issue

  preclusion or similar defense or counterclaim. The Parties may file the Settlement Stipulation

  and/or this Order and final Judgment in any proceedings that may be necessary to consummate or

  enforce the Settlement Stipulation, the Settlement, or this Order and Final Judgment.

          13.    Except as otherwise provided herein or in the Settlement Stipulation, all funds held

  by the Escrow Agent shall be deemed to be in custodia legis and shall remain subject to the

  jurisdiction of the Court until such time as the funds are distributed or returned pursuant to the

  Settlement Stipulation and/or further order of the Court.




                                                    $
Case 2:17-cv-00496-CCC-SCM Document 143 Filed 03/13/20 Page 10 of 11 PageID: 2339



           14.    Without affecting the finality of this Order and Judgment in any way, this Court

   hereby retains continuing exclusive jurisdiction over the Parties and the Settlement Class Members

   for all matters relating to the Actions, including the administration, interpretation, effectuation or

   enforcement of the Settlement Stipulation and this Order and Final Judgment, and including any

   application for fees and expenses incurred in connection with administering and distributing the

   Settlement proceeds to the Settlement Class Members.

           15.    Without further order of the Court, Defendants and Class Representatives may

   agree to reasonable extensions of time to carry out any of the provisions of the Settlement

   Stipulation.

           16.    There is no just reason for delay in the entry of this Order and Final Judgment and

   immediate entry by the Clerk of the Court is expressly directed pursuant to Rule 54(b) of the

   Federal Rules of Civil Procedure.

           17.    The finality of this Order and Final Judgment shall not be affected, in any manner,

   by rulings that the Court may make on Class Counsel’s and Schnieders’ application for an award

   of attorneys’ fees and expenses to Class Counsel and Derivative Counsel or awards to Class

   Representatives and Schnieders.

           18.    In the event the Settlement is not consummated in accordance with the terms of the

   Settlement Stipulation, then the Settlement Stipulation and this Order and Final Judgment

   (including any amendment(s) thereof, and except as expressly provided in the Settlement

   Stipulation or by order of the Court) shall be null and void, of no further force or effect, and without

   prejudice to any Party, and may not be introduced as evidence or used in any action or proceeding

   by any Person against the Parties or the Released Parties, and each Party shall be restored to his,




                                                      9
Case 2:17-cv-00496-CCC-SCM Document 143 Filed 03/13/20 Page 11 of 11 PageID: 2340



   her or its respective litigation positions as they existed prior to September 4, 2019, pursuant to the

   terms of the Settlement Stipulation.



   Dated:                ,   2020                           (.
                                                         HON. CLAIRE C. CECCHI
                                                         UNITED STATES DISTRICT JUDGE




                                                    10
